 



Exhibit 10.2.1
UNITED STATES LIME & MINERALS, INC.
Non Qualified Stock Option Agreement
        This Agreement, made as of this                     day of
                    , by and between United States Lime & Minerals, Inc., a
Texas Corporation (the “Company”), and                                         
(“Employee”).
Witnesseth:
Whereas, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) acting under the United States Lime & Minerals, Inc. 2001
Long-Term Incentive Plan (the “Plan”) has determined that it is desirable to
grant an option under the Plan to Employee, who is currently employed by the
Company and/or a subsidiary of the Company;
        Now, Therefore, the Company and Employee hereby agree as follows:

  1.   Definitions. As used in the Agreement, the following terms shall have the
following meanings, respectively:

  a)   “Stock” shall have the meaning set forth in Section 2(k) of the Plan.    
b)   “Fair Market Value” shall mean the most recent closing sales price for a
share of stock reported on the NASDAQ Stock Market.

  2.   Option. The Company hereby grants to Employee the option to purchase, as
hereinafter set forth;                      shares of Stock at a price of
$                     per share, for a period commencing on                     
and terminating on the first to occur of (i) the expiration of ten years from
the date hereof, or (ii) when Employee ceases to be an employee of the Company
and its subsidiaries for any reason; provided, however, that, if said cessation
occurs less than ten years from the date hereof other than by reason of death or
disability, then Employee may exercise this option at any time within three
months after such cessation but not after the expiration of the ten-year period;
provided further, that, if said cessation

 



--------------------------------------------------------------------------------



 



      occurs less than ten years from the date hereof by reason of Employee
becoming permanently and totally disabled (within the meaning of Section 22(e)
(3) of the Internal Revenue Code of 1986, as amended), the Employee or legal
representative (if Employee is legally incompetent) may exercise this option at
any time within one year after such cessation but not after the expiration of
the ten-year period; and provided further, that, if said cessation occurs less
than ten years from the date hereof by reason of Employee’s death, then the
executor or administrator of Employee’s estate or anyone who shall have acquired
this option by will or pursuant to the laws of descent and distribution may
exercise this option at any time within one year after such death but not after
the expiration of the ten-year period.

        Anything to the contrary herein notwithstanding, the option granted
hereunder shall terminate immediately upon the Employee’s cessation to be an
Employee on account of fraud, dishonesty or the performance of any other act
detrimental to the Company. A transfer of employment without interruption of
service between or among the Company or any of its subsidiaries shall not be
considered a termination of employment for purposes of this Agreement.

  3.   Exercise During Employment. Except as provided in Section 2 hereof, this
option may not be exercised unless Employee is, at the time of exercise, an
employee of the Company or its subsidiaries.

  4.   Manner of Exercise. This option may be exercised by written notice signed
by the person entitled to exercise the same and delivered to the Secretary of
the Company or sent by United States registered mail addressed to the Company at
its corporate office.

        Such notice, which shall be effective upon receipt, shall state the
number of shares of Common Stock as to which the option is exercised and shall
be accompanied by the full amount of the purchase price of such shares.

  5.   Payment. The purchase price for the option shares may be paid in cash or,
in whole or in part by the surrender of issued and outstanding shares of Common
Stock of the Company, which shall be credited against the purchase price at the
Fair Market Value of the shares surrendered on the date of exercise of the
option.     6.   Delivery of Certificates for Shares. Delivery of the
certificates representing the

 



--------------------------------------------------------------------------------



 



      shares of Common Stock purchased upon exercise of this option shall be
made promptly after receipt of notice of exercise and payment. If the Company so
elects, its obligation to deliver shares of Common Stock upon the exercise of
this option shall be conditioned upon its receipt from the person exercising
this option of an executed investment letter, in form and content satisfactory
to the Company and its legal counsel, evidencing the investment intent of such
person and such other matters as the Company may reasonably require. If the
Company so elects, the certificates representing the shares of Common Stock
issued upon exercise of this option shall bear a legend in substantially the
following form:

          THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
UNLESS SUCH SHARES ARE FIRST REGISTERED THEREUNDER OR UNLESS THE COMPANY
RECEIVES A WRITTEN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT REGISTRATION THEREUNDER IS NOT REQUIRED.

  7.   Transferability. This option is not transferable otherwise than by will
and the laws of descent and distribution, and during the lifetime of Employee is
exercisable only by Employee or, if Employee is legally incompetent, by
Employee’s legal representative.     8.   Option Subject to Plan. By execution
of this Agreement, Employee agrees that this option and the shares of Common
Stock to be received upon exercise hereof shall be governed by and subject to
all applicable provisions of the Plan.

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

                  United States Lime & Minerals, Inc.
 
           
 
  By:        
 
           
 
           
 
  By:        
 
           

 